Citation Nr: 1430482	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971, to include a tour in the Republic of Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim of service connection for tinnitus.  The Veteran then perfected a timely appeal of this claim.

In January 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this claim in the March 2014 Supplemental Statement of the Case (SSOC), additional medical evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in March 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran's tinnitus was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in February 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations and medical opinions in June 2009 and February 2014, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  The Board notes that the Veteran's representative, in the May 2014 Informal Hearing Presentation (IHP), argues that the February 2014 VA examination and medical opinion are inadequate because the VA examiner did not consider the Veteran's lay statements.  However, contrary to the representative's assertions, a review of the February 2014 examination report shows that the VA examiner did consider and address the Veteran's lay contentions, but ultimately found the Veteran's lay statements to not be credible.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its January 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination and medical opinion, which he had in February 2014.  This also included obtaining the Veteran's recent VA treatment records, which were obtained and associated with his claims file.  Finally, the remand included readjudicating the claim, which was accomplished in the March 2014 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for tinnitus on the basis that he developed tinnitus due to in-service, non-combat-related acoustic trauma as a result of his service as a military police officer in the Air Force.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in June 2009, the Veteran reported moderate to severe, bilateral, constant tinnitus.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran seeks service connection for tinnitus on the basis that he developed tinnitus due to in-service, non-combat-related acoustic trauma as a result of his service as a military police officer in the Air Force. Additionally, service personnel records show that the Veteran served as machine gunner, the duties of which are consistent with potential hazardous noise exposure.  However, his STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's ears or tinnitus.  Tinnitus was not documented at his April 1971 military separation examination.  The Veteran's active military service ended in May 1971.

The first post-service relevant complaint of tinnitus was at the June 2009 VA audiological examination, which was scheduled after the Veteran filed a claim for compensation benefits with VA.  Again, the Veteran's active duty ended in 1971.  This lengthy period without treatment for the disorder weighs heavily against the

claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, in June 2009, the Veteran underwent an ordered VA audiological examination.  The Veteran reported moderate to severe, bilateral, constant tinnitus.  The examiner reviewed the claims file, examined the Veteran, and noted the Veteran's assertions that he had experienced tinnitus since service.  The examiner opined that the Veteran's tinnitus was less likely than not due to service because his STRs were silent for complaints of or treatment for tinnitus.  The examiner added that the Veteran has "a history of several years of civilian noise exposure," which the examiner opined "is a more likely contributor" to the Veteran's tinnitus.  

In accordance with the Board's remand, the Veteran was afforded another VA audiological examination and medical opinion in February 2014.  At the examination, the Veteran reported bilateral constant tinnitus.  The onset was "in the service."  The Veteran stated he first noticed ringing in his ears during his active military service while he stationed at Fort Campbell after shooting at the firing range.  The Veteran reported that his tinnitus became constant following a rocket attack in approximately May 1969 while he was stationed in the Republic of Vietnam.  He described the tinnitus as "ring/buzz."  The Veteran also stated that he served in the Air Force from 1967 to 1971 as a security police officer, in which he experienced exposure to excessive noise in the form of aircraft, gunfire, and explosions without the use of hearing protection.  Post-service, the Veteran stated that he worked as a civilian police officer from 1975 until 1987.  He then worked in retail sales for a few months, then worked as a civilian police officer for one more year, and then worked laying commercial flooring for six years.  After that, the Veteran worked at Chrysler on the assembly line from 1994 until 2008.  The Veteran stated that he was exposed to civilian occupational noise exposure in the form of weaponry at the firing range while working as a police officer; however, the Veteran stated he utilized hearing protection during those times.  The Veteran indicated that he was also exposed to civilian occupational noise exposure while working on the assembly line at Chrysler, but again he used hearing protection.  The Veteran also reported a history of civilian recreational noise exposure in the form of weaponry while hunting (without the use of hearing protection) and target
shooting (with the use of hearing protection).

Following a review of the claims file and a physical examination of the Veteran, the February 2014 VA examiner determined that the Veteran's tinnitus was less likely than not (less than 50% probability) caused by or a result of his military noise exposure.  The examiner reasoned that the Veteran served in the military from October 1967 to May 1971.  The examiner pointed out that the Veteran's September 1967 military entrance examination was obtained using the ASA standard and was therefore converted to ISO prior to comparison to the April 1971 military exit examination.  The examiner stated that both military examinations revealed hearing sensitivity thresholds within normal limits bilaterally.  No threshold shift was noted between the examinations.  The examiner pointed out that the Veteran also denied any ear, nose, and throat trouble at his April 1971 military separation Report of Medical History form.  The examiner stated that there were no reports of tinnitus in the Veteran's STRs, despite the fact that multiple medical visits for other disorders were reported in his STRs.  As further support for his negative nexus opinion, the examiner added that the Veteran also reported a history of both civilian occupational and recreational noise exposure after his discharge from the military.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  They provided an alternative theory to address the etiology of the current tinnitus.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for tinnitus is not warranted.

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2009, over thirty-eight years after the Veteran's military separation in 1971.  The first post-service indication of tinnitus was at a VA audiological examination scheduled for the purposes of determining whether the Veteran was entitled to VA compensation benefits.  Furthermore, the record contains evidence of a post-service forty-year history of civilian and occupational noise exposure, as described by the Veteran at his February 2014 VA examination.  This post-service noise exposure is extensive, especially when compared with his four years of noise exposure from the military.  This post-service noise exposure demonstrates that the Veteran's exposure to excessive noise has not been limited to his active military service; instead, there are superseding causes.  Further, the STRs do not show that the Veteran developed chronic tinnitus during his active military service.  The STRs do not contain any complaints of or treatment for an injury to the ears or tinnitus.  This evidence does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for tinnitus (i.e., an organic disease of the nervous system).  As stated above, the earliest post-service medical treatment records are dated from 2009, and the Veteran was separated from the active duty in 1971.  No diagnosis of tinnitus was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements from the Veteran and a fellow solider, and the photographs submitted by the Veteran in support of his claim.  The Board acknowledges that the Veteran and the fellow solider are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge, e.g., excessive noise exposure and/or ringing in their own ears during military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report ringing in his own ears, and both he and the fellow solider are competent to testify to excessive noise exposure during military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements of record concerning the etiology of the Veteran's tinnitus to be credible, since the Veteran's STRs make no reference to an ear injury or tinnitus, since the evidence of record documents post-service civilian and occupational noise exposure over several decades, and since the Veteran first reported complaints of tinnitus in 2009, more than thirty-eight years after his separation from the active duty.  The 2009 tinnitus complaint was at a VA examination that was scheduled for the sole purpose of determining whether the Veteran was entitled to VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show an ear injury or tinnitus complaints during the Veteran's active military service, which contains only negative nexus medical opinions, and which fails to show tinnitus complaints by the Veteran until the 2009 VA examination, almost four decades after his separation from the active duty in 1971.

For the reasons set forth above, the Board finds that the lay statements, alleging that the Veteran's tinnitus has been present since his active military service, are not credible.  Therefore, these lay statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements and photographs in support of this current claim, is unfavorable to the claim for service connection for tinnitus.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for tinnitus is not warranted.



ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


